UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4438
PABLO EMILIO RODRIGUEZ, III,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CR-02-160)

                  Submitted: December 19, 2003

                      Decided: April 1, 2004

    Before WILKINSON, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert H. Hale, Jr., LAW OFFICE OF ROBERT H. HALE, JR.,
Raleigh, North Carolina, for Appellant. Frank D. Whitney, United
States Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. RODRIGUEZ
                              OPINION

PER CURIAM:

   Following a jury trial, Pablo Emilio Rodriguez, III, was convicted
of one count of possession of a firearm by a felon, in violation of 18
U.S.C. § 922(g)(1) (2000), and one count of possession of a firearm
with an obliterated serial number, in violation of 18 U.S.C. § 922(k)
(2000). Rodriguez appeals his conviction and sentence as to both
counts. Finding no reversible error, we affirm.

   Rodriguez first contends the district court erred in denying his Fed.
R. Crim. P. 29 motion to dismiss due to insufficient evidence on the
element of possession. In reviewing a sufficiency challenge, "[t]he
verdict of a jury must be sustained if there is substantial evidence,
taking the view most favorable to the Government, to support it."
Glasser v. United States, 315 U.S. 60, 80 (1942). "[W]e have defined
‘substantial evidence,’ in the context of a criminal action, as that evi-
dence which ‘a reasonable finder of fact could accept as adequate and
sufficient to support a conclusion of a defendant’s guilt beyond a rea-
sonable doubt.’" United States v. Newsome, 322 F.3d 328, 333 (4th
Cir. 2003) (quoting United States v. Burgos, 94 F.3d 849, 862 (4th
Cir. 1996) (en banc)).

   In evaluating the sufficiency of the evidence, this Court "must con-
sider circumstantial as well as direct evidence, and allow the govern-
ment the benefit of all reasonable inferences from the facts proven to
those sought to be established." United States v. Tresvant, 677 F.2d
1018, 1021 (4th Cir. 1982). "The jury, not the reviewing court,
weighs the credibility of the evidence and resolves any conflicts in the
evidence presented." United States v. Murphy, 35 F.3d 143, 148 (4th
Cir. 1994). Where the evidence supports differing reasonable conclu-
sions, the jury decides which interpretation to believe. United States
v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997) (quotations omitted).

   Although Rodriguez acknowledges the evidence was sufficient for
the jury to conclude that he reached into his waistband and threw an
object into a dumpster area as he ran away from the police, and a fire-
arm was found in two pieces in that area immediately after he was
apprehended, he asserts the evidence did not support a finding beyond
                     UNITED STATES v. RODRIGUEZ                       3
a reasonable doubt that the firearm was the object he had thrown. We
disagree. Viewing the evidence presented at trial in the light most
favorable to the Government, we conclude it was sufficient to prove
Rodriguez’s possession of the firearm beyond a reasonable doubt.

   Rodriguez next contends that the district court abused its discretion
by allowing a police sergeant to testify, over Rodriguez’s objection
on the ground of hearsay, that the result of the firearm’s submission
to the laboratory for fingerprint analysis "came back with no finger-
prints." The district court excluded the fingerprint report as hearsay,
but after hearing argument from both parties, ruled that the sergeant
could answer whether he had as a part of his record a positive finger-
print. Prior to admitting the testimony, the district court questioned
the Government as to its reasons for offering the evidence, because
the evidence did not inculpate Rodriguez and appeared to be cumula-
tive.

   The Government was under the impression that Rodriguez had
agreed to admission of the testimony without an expert and suggests
the evidence only answered the question of why the results of the fin-
gerprint examination were not presented to the jury. Although Rodri-
guez only objected to admission of the sergeant’s testimony at trial on
the ground of hearsay, on appeal, he contends admission of the evi-
dence also deprived him of the right to confront his accusers in viola-
tion of the Sixth Amendment. Conceding that the evidence was not
inculpatory, Rodriguez argues that he was denied the opportunity to
explore potentially exculpatory evidence.

   "Decisions regarding the admission or exclusion of evidence are
committed to the sound discretion of the district court and will not be
reversed absent an abuse of discretion." United States v. Lancaster,
96 F.3d 734, 744 (4th Cir. 1996). "We will find that discretion to have
been abused only when the district court acted ‘arbitrarily or irratio-
nally.’" United States v. Moore, 27 F.3d 969, 974 (4th Cir. 1994)
(quoting United States v. Ham, 998 F.2d 1247, 1252 (4th Cir. 1993)).
Moreover, any error "that does not affect substantial rights must be
disregarded." Fed. R. Crim. P. 52(a).

  "In the realm of nonconstitutional error, the appropriate test of
harmlessness . . . is whether we can say ‘with fair assurance, after
4                     UNITED STATES v. RODRIGUEZ
pondering all that happened without stripping the erroneous action
from the whole, that the judgment was not substantially swayed by
the error.’" United States v. Nyman, 649 F.2d 208, 211-12 (4th Cir.
1980) (quoting Kotteakos v. United States, 328 U.S. 750, 765 (1946)).
The harmless-error inquiry for admission or exclusion of evidence in
violation of the Confrontation Clause of the Sixth Amendment is
whether it is "clear beyond a reasonable doubt that a rational jury
would have found the defendant guilty absent the error." Neder v.
United States, 527 U.S. 1, 18 (1999); see also Delaware v. Van Ars-
dall, 475 U.S. 673, 681 (1986) ("[T]he Constitution entitles a criminal
defendant to a fair trial, not a perfect one.").

   Evidence not offered to prove the truth of the matter asserted
therein is not hearsay and does not have to be excluded. Fed. R. Evid.
801(c); Anderson v. United States, 417 U.S. 211, 219-20 (1974). It
appears that the district court allowed the police sergeant to testify as
to the results of the fingerprint report not to prove the truth of the mat-
ter asserted therein, i.e., that there were no fingerprints on the
weapon, but for the limited purpose of explaining why the Govern-
ment did not present fingerprint evidence in the case.

    We conclude that the district court did not act arbitrarily or irratio-
nally and therefore did not abuse its discretion in admitting this testi-
mony. Moreover, we conclude that the district court’s admission of
the testimony did not deprive Rodriguez of his rights under the Con-
frontation Clause of the Sixth Amendment because the evidence was
not inculpatory, the police sergeant was the proper witness for cross-
examination of the evidence with respect to the limited purpose for
which it was admitted, and Rodriguez was not precluded from sub-
poenaing the fingerprint expert himself to the extent that he sought
exculpatory evidence. See Dutton v. Evans, 400 U.S. 74, 88 & n.19
(1970); United States v. Locklear, 24 F.3d 641, 646 (4th Cir. 1994).
Finally, we conclude that even if the district court’s admission of the
sergeant’s testimony were erroneous, such error was harmless
because it did not adversely affect Rodriguez’s substantial rights, and
it is clear beyond a reasonable doubt that a rational jury would have
found Rodriguez guilty even if the evidence had been excluded.

   Accordingly, we affirm Rodriguez’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
                    UNITED STATES v. RODRIGUEZ                    5
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED